Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-15-00078-CV

                                Brian FREEMAN,
                                    Appellant

                                        v.

                  NEWFIELD EXPLORATION COMPANY,
                              Appellee

          From the 63rd Judicial District Court, Edwards County, Texas
                              Trial Court No. 3724
                The Honorable Robert Hoffman, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE PULLIAM

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 We ORDER that appellant, Brian Freeman, bear all costs of this appeal.

 SIGNED April 1, 2015.


                                         _________________________________
                                         Luz Elena D. Chapa, Justice